|N THE UNITED STATES DlSTR|CT COURT
FOR THE MIDDLE DlSTR|CT OF PENNSYLVAN|A

RENAN ALBERTO SOTO-MENC|AS, : Civil No. 3:18-cv-1323
Petitioner § (Judge Marianr)
v.
CRA|G A. LOWE, WARDEN,
Respondent
MEMORANDUM
l. Background

Petitioner, Renan Alberto Soto-l\/lencias, a native and citizen of Honduras, filed a
petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 challenging his continued
detention by the United States immigration and Customs Enforcement (“|CE”), and seeking
immediate release from custody or a bond hearing. (Doc. 1). At the time his petition was
tiled, Petitioner was detained at the Pike County Correctional Faci|ity, in Lords Va||ey,
Pennsy|vania. (Id.).

On November 28, 2018, Respondent filed a suggestion of mootness stating that
Petitioner was removed from the United States on November 23, 2018. (Doc. 10, p. 1; Doc.
10-1, Declaration of Phi|ip Morgan, Supervisory Detention and Deportation thcer, U.S.
immigration and Customs Enforcement). Respondent argues that the habeas petition is
therefore moot. (Id. at pp. 1-2). ln an effort to ascertain the custodial status of Petitioner,

the Court accessed the United States immigration and Customs Enforcement Online

 

Detainee Locator System, which revealed that Petitioner is no longer in the custody of that
agency.1 For the reasons set forth beiow, the Court wi|| dismiss the habeas petition as
moot.
ll. Discussion

Article li| of the Constitution dictates that a federal court may adjudicate “on|y actua|,
ongoing cases or controversies." Lewis v. Continental Bank Corp., 494 U.S. 472, 477
(1990); Burkey v. Marberiy, 556 F.3d 142, 147 (3d Cir. 2009). “[A] petition for habeas
corpus relief generally becomes moot when a prisoner is released from custody before the
court has addressed the merits of the petition.” Diaz-Cabrera v. Sabol, 2011 U.S. Dist.
LEXiS 124195, *3 (M.D. Pa. 2011) (quoting Lane v. Wi/liams, 455 U.S. 624, 631 (1982)).
Thus, when a petitioner, who challenges only his lCE detention pending removal and not
the validity of the removal order itseif, is deported, the petition becomes moot because the
petitioner has achieved the relief sought. See Tahic v. Ho/der, 2011 U.S. Dist. LEX|S
49782, *34 (M.D. Pa. 2011); Nguijol v. Mukasey, 2008 U.S. Dist. LEXiS 95464, *1-2 (M.D.
Pa. 2008) (dismissing the habeas petition as moot).

in the present case, the habeas petition challenges Petitioner’s continued detention

pending removai. See (Doc. 1). Petitioner was removed from the United States on

 

‘ Upon entering Petitioner’s alien registration number, 077481642, and his country of birth,
Honduras, into the Oniine Detainee Locator System, https://iocator.ice.gov/od|s/homePage.do, the results
returned no matches for any such detainee.

November 23, 2018. Because Petitioner has been released from lCE custody and removed
from the United States, the petition no longer presents an existing case or controversy. See
Diaz-Cabrera, 2011 U.S. Dist. LEXiS 124195 at *2-4; Sanchez v. AG, 146 F. App’x 547,
549 (3d Cir. 2005) (hoiding that the habeas petition challenging the petitioner’s continued
detention by lCE was rendered moot once the petitioner was released). According|y, the
instant habeas corpus petition will be dismissed as moot. See B/anciak v. A//egheny
Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“if developments occur during the course
of adjudication that eliminate a plaintiffs personal stake in the outcome of a suitor prevent a
court from being able to grant the requested reiief, the case must be dismissed as moot.")).

A separate Order shall issue.

l

Date: November y , 2018 ij
/Roben\e\`_Man/aui/

United States District Judge

 

